Appellants have filed a motion for rehearing herein, in which it is insisted that we erred in holding that the common source of title to the land in question is James Baker.
It is insisted that Washington McClure, and not James Baker, is the common source. In the brief of appellees it is contended that both parties deraigned title from James Baker, and that he was the common source. We adopted this view. In so doing we were in error. We hold that the deed from James Baker to W.C. and R.P. Baker conveyed to them the one-fifth locative interest in the survey, being the interest which Washington McClure sold to James Baker. Under this holding it becomes immaterial whether James Baker or Washington McClure was the common source of title. The result would be the same. The motion for rehearing is overruled.
Overruled.
Writ of error refused. *Page 228